Citation Nr: 1638569	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

Right ear hearing loss is as likely as not to have had its onset in service or to otherwise be casually related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that his right ear hearing loss is the result of noise exposure in service.  The Board notes that the Veteran has already been service-connected for tinnitus and left ear hearing loss based on in-service noise exposure.  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records show some decreased hearing thresholds, in his right ear, upon entry in service.  See July 1973 Entrance Examination.  Nevertheless, a right ear hearing disability was not diagnosed upon entrance into service.  As such, the Board finds the Veteran's right ear hearing is presumed sound upon entry into service.  A July 1976 separation examination reflected more decreased hearing thresholds in the Veteran's right ear when compared to his entrance examination.  Post-service medical records document complaints of right ear hearing loss.  

A January 2012 VA addendum opinion noted that because the Veteran did not have a ratable hearing loss at the time of separation from service, his hearing loss was not due to military noise exposure.  The Board finds that this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Additionally, the Board accords little value to a February 2012 VA opinion which noted that the Veteran's right ear hearing loss had not been aggravated by service.  As the Board finds the Veteran's hearing was normal at service entrance this opinion is of little probative value.

The Board has additionally considered a May 2012 private audiological opinion.  After examining the Veteran and reviewing his service records he noted that it is quite likely that the noise exposure the Veteran experienced in service caused the Veteran's hearing loss.  He opined that the Veteran's hearing loss is consistent with noise induced hearing loss. 

In light of the Veteran's conceded noise exposure in service, and the fact that the Veteran has already been awarded service-connection for tinnitus and left ear hearing loss based on in-service noise exposure, the Veteran will be granted the benefit of the doubt.  The claim for right ear hearing loss is granted. 

ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


